COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Kelsey and Senior Judge Bumgardner
Argued at Chesapeake, Virginia


TRAVIS PRIEST
                                                                 MEMORANDUM OPINION* BY
v.      Record No. 1072-06-1                                    JUDGE ROBERT J. HUMPHREYS
                                                                      MARCH 20, 2007
DEANNA CREDLE


             FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG AND
                              COUNTY OF JAMES CITY
                               Samuel T. Powell, III, Judge

                  E.D. David (Jennifer O. David; David, Kamp, & Frank, L.L.C., on
                  briefs), for appellant.

                  Lawrence E. Luck (Edward J. Bell, III, Guardian ad litem for the
                  minor children; Tracy McMurtrie Luck & Associates, on brief), for
                  appellee.


        Travis Priest (“father”) appeals the denial of his motions to relocate and motions to

amend visitation pertaining to his three children. He also appeals the trial court’s award of joint

and primary physical custody to the children’s mother, Deanna Credle (“mother”). Father argues

that: (1) the trial court erred in its application of the best interest of the child factors under Code

§ 20-124.3, (2) the trial court erred in accepting the recommendation of the guardian ad litem as

to the best interests of the children, (3) the trial court erred in failing to consider that the

advantages accruing to father from relocation would also benefit the children, and (4) the trial

court erred in awarding joint and primary physical custody to mother when the trial court

expressed reservations about mother’s fitness as a parent. For the reasons set forth below, we

find no error and affirm. Because father’s second and third questions presented are essentially

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the same, we address them together. We also refrain from addressing father’s fourth question

presented because it is procedurally defaulted.

                                             ANALYSIS

        Father’s arguments on appeal are essentially twofold. First, father contends that the trial

court erred in denying his motion to amend visitation and by awarding custody of the children to

mother because it did not apply the correct standard, which is the best interests of the children

standard. Second, father argues that, assuming the trial court did apply the correct legal

standard, the evidence did not support the trial court’s finding that living with mother would be

in the best interests of the children.

                                         A. Standard of Review

        We review the evidence in the light most favorable to mother as the party who prevailed

below. Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990). We review the

propriety of the trial court’s decision for abuse of discretion in advancing the best interests of the

children. See id. (“In matters of custody, visitation, and related child care issues, the court’s

paramount concern is always the best interests of the child.”). In matters of a child’s welfare,

trial courts are vested with broad discretion in making the decisions necessary to guard and to

foster a child’s best interests. See Eichelberger v. Eichelberger, 2 Va. App. 409, 412, 345 S.E.2d
10, 12 (1986). A trial court’s determination of the children’s best interests is not reversible on

appeal unless the trial court abuses its discretion in making that determination. See M.E.D. v.

J.P.M., 3 Va. App. 391, 398, 350 S.E.2d 215, 220 (1986). Furthermore, “a trial court’s decision

will not be set aside unless plainly wrong or without evidence to support it.” Farley, 9 Va. App.

at 328, 387 S.E.2d at 795.




                                                  -2-
                               B. The Best Interests of the Children

       Father first argues that the trial court erred by awarding custody to mother because it did

not determine whether living with mother in Williamsburg would be in the best interests of the

children. “In determining whether to modify a decree giving a custodial parent permission to

remove children from the state, the court must find: (1) a material change in circumstances since

the prior decree; and, (2) that relocation would be in the children’s best interests.” Wheeler v.

Wheeler, 42 Va. App. 282, 288, 591 S.E.2d 698, 701 (2004). Likewise, in determining whether

to modify custody, the court must find that modification of custody is in the best interests of the

child. Bostick v. Bostick-Bennett, 23 Va. App. 527, 535, 478 S.E.2d 319, 323 (1996). “The trial

court’s determination must be based on all the evidence, the factors listed in Code § 20-124.3,1


       1
           Code § 20-124.3 provides:

                In determining best interests of a child for purposes of determining
                custody or visitation arrangements including any pendente lite
                orders pursuant to § 20-103, the court shall consider the following:

                  1. The age and physical and mental condition of the child, giving
                due consideration to the child’s changing developmental needs;
                  2. The age and physical and mental condition of each parent;
                  3. The relationship existing between each parent and each child,
                giving due consideration to the positive involvement with the
                child’s life, the ability to accurately assess and meet the emotional,
                intellectual and physical needs of the child;
                  4. The needs of the child, giving due consideration to other
                important relationships of the child, including but not limited to
                siblings, peers and extended family members;
                  5. The role that each parent has played and will play in the
                future, in the upbringing and care of the child;
                  6. The propensity of each parent to actively support the child’s
                contact and relationship with the other parent, including whether a
                parent has unreasonably denied the other parent access to or
                visitation with the child;
                  7. The relative willingness and demonstrated ability of each
                parent to maintain a close and continuing relationship with the
                child, and the ability of each parent to cooperate in and resolve
                disputes regarding matters affecting the child;

                                                 -3-
and the best interests of the child ‘as viewed under the circumstances existing at the time of the

decision.’” O’Rourke v. Vuturo, 49 Va. App. 139, 151, 638 S.E.2d 124, 129 (2006) (quoting

Cloutier v. Queen, 35 Va. App. 413, 425, 545 S.E.2d 574, 580 (2001)) (footnote added). The

court must examine the statutory factors, but “is [not] required to quantify or elaborate exactly

what weight or consideration it has given to each of the statutory factors.” Wooley v. Wooley, 3
Va. App. 337, 345, 349 S.E.2d 422, 426 (1986). Furthermore, “[a] trial court is presumed to

have thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.” Farley, 9 Va. App. at 329, 387 S.E.2d at 796.

       The trial court found that a material change in circumstances had occurred. Father does

not contest that finding on appeal. Rather, he argues that the trial court relied on the

recommendation of the guardian ad litem and did not address the statutory factors concerning a

child’s best interests in Code § 20-124.3. In support of his argument, father cites the trial court’s

statement during the October 19, 2005 ore tenus hearing: “if it hadn’t been for [the guardian ad

litem’s] recommendation, the children would be on their way to Florida this afternoon.”

       In this case, the trial court announced that in granting mother custody of the children, the

deciding issue was “what’s best for [the children].” Father argues that the court based its

decision solely on the recommendation of the guardian ad litem, yet in making this argument,

father ignores the obvious. The trial court may very well have relied on the recommendation of


                 8. The reasonable preference of the child, if the court deems the
               child to be of reasonable intelligence, understanding, age and
               experience to express such a preference;
                 9. Any history of family abuse as that term is defined in
               § 16.1-228. If the court finds such a history, the court may
               disregard the factors in subdivision 6; and
                10. Such other factors as the court deems necessary and proper to
               the determination.

               The judge shall communicate to the parties the basis of the
               decision either orally or in writing.
                                                 -4-
the guardian ad litem in determining that staying in Williamsburg was in the children’s best

interests. See Code § 20-124.3(10) (a court may consider “[s]uch other factors as the court

deems necessary and proper to [its] determination”). See also Bottoms v. Bottoms, 249 Va. 410,

420, 457 S.E.2d 102, 108 (1995) (“[T]he recommendation of the guardian ad litem . . . while not

binding or controlling, should not be disregarded.”). Although the court did not specifically state

that it had considered the statutory provisions of Code § 20-124.3 when it made its ruling on

October 19, 2005, it did so when it made its ruling on December 7, 2005, and more importantly,

it did so in its final custody and visitation order, dated April 13, 2006. See Berean Law Group,

P.C. v. Cox, 259 Va. 622, 626, 528 S.E.2d 108, 111 (2000) (“It is the well-established law of this

Commonwealth that a circuit court speaks only through its written orders.”).

       We are unable to find anything in the record rebutting the presumption that the trial court

considered the best interests of the children and the provisions of Code § 20-124.3 when it made

its decision. Consequently, we hold that the trial court did not abuse its discretion in awarding

mother primary custody of the children.

                               C. The Sufficiency of the Evidence

       We next address father’s claim that the evidence did not support the finding that living

with mother would be in the best interests of the children. As stated above, a determination of

the best interests of a child will not be set aside unless plainly wrong or without evidence to

support it. Farley, 9 Va. App. at 328, 387 S.E.2d at 795.

       In the case before us, Maroletti, the children’s maternal grandmother, testified that

mother “had made amazing strides since 2001 . . . and was not the demented, crazy person

[father] would paint her out to be.” See Code § 20-124.3(2) (“[T]he court shall consider . . . the

age and physical and mental condition of each parent[.]”). Maroletti also testified regarding the

dedicated relationship mother has with her children, including helping Alex with an exercise

                                                -5-
regimen to improve his physical education grade. Furthermore, the record contains evidence of a

strained relationship between father and Kristin. The only response father seems to undertake is

to impose increasingly strict limitations on her behavior and activities. See Code § 20-124.3(3)

(“[t]he relationship existing between each parent and each child”).

       There was evidence in the record that the children have lived in Williamsburg all of their

lives, all of the children’s friends live in Williamsburg, and any type of extended family that the

children have any type of relationship with also live in Williamsburg. See Code § 20-124.3(4)

(“[t]he needs of the child[ren], giving due consideration to other important relationships of the

child, including but not limited to siblings, peers and extended family members”). The record

further establishes that sending the children to Florida would significantly curtail mother’s

relationship with the children, and hamper her involvement in their schooling and other

activities. See Code § 20-124.3(5) (“[t]he role that each parent has played and will play in the

future, in the upbringing and care of the child”). And, the children expressed their desire to

remain in Williamsburg. See Code § 20-124.3(8) (“[t]he reasonable preference of the child, if

the court deems the child to be of reasonable intelligence, understanding, age, and experience to

express such a preference”). Finally, the guardian ad litem expressed his recommendation that

the children stay in Williamsburg. See Code § 20-124.3(10) (“[s]uch other factors as the court

deems necessary and proper to the determination”). Looking at the record as a whole, we are

unable to say that the trial court’s determination of the best interests of the children is

unsupported by the evidence.

       Father also contends that the trial court erred by not considering that the advantages

accruing to father from relocating to Florida would also benefit the children. Specifically, father

argues that moving to Florida would cause his stress level to drop, in turn making him a better,

more reasonable parent. He also argues that the children would benefit because they would be in

                                                 -6-
a more stable home. As trier of fact, however, the trial court is presumed to have already

considered this, and to have ultimately ruled in favor of mother. See Farley, 9 Va. App. at 329,

387 S.E.2d at 796. We thus reject father’s argument in this regard as well.

       We hold that the trial court’s determination of the best interests of the children was

supported by the evidence, and, thus, the court did not abuse its discretion in making this

determination.

             D. Grandmother’s Petition for Custody and the Involvement of CASA

       Father’s final argument on appeal is that the trial court was plainly wrong in awarding

mother primary custody of the children when the trial court had such reservations about doing so

that it directed Maroletti to petition for joint custody and also recommended that CASA be

assigned to the case. This is essentially a continuation of father’s previous argument, that the

evidence did not support the trial court’s determination of the best interests of the children.

Nonetheless, we decline to address this particular argument, because father presented no

authority or principle of law in support of it. “‘Statements unsupported by argument, authority,

or citations to the record do not merit appellate consideration.’” Budnick v. Budnick, 42
Va. App. 823, 833, 595 S.E.2d 50, 55 (2004) (quoting Roberts v. Roberts, 41 Va. App. 513, 527,

586 S.E.2d 290, 297 (2003)); see Rule 5A:20 (requiring appellants to brief the “principles of law,

the argument, and the authorities relating to each question presented”).

       Because father has presented no authority or citations in support of these arguments,

father has waived these arguments on appeal. Thus, we decline to address them. See Rule

5A:20(e).

                                        E. Attorney’s Fees

       The final issue before us is mother’s request for attorney’s fees in connection with this

appeal. In determining the propriety of such an award, we “view the record in its entirety and

                                                -7-
determine whether the appeal is frivolous or whether other reasons exist for requiring additional

payment.” O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). After

reviewing the record, we deny mother’s request for attorney’s fees and costs on appeal.

                                         CONCLUSION

       We hold that the trial court applied the correct standard in determining the best interests

of the children and that there was sufficient evidence to support such a determination. The trial

court, therefore, did not abuse its discretion by denying father’s motion to amend visitation, and

awarding primary physical custody to mother. Accordingly, we affirm.

                                                                               Affirmed.




                                               -8-